Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10762965, claim 1-20 of U.S. Patent No. 11164633, claim 1-20 of U.S. Patent No. 1087891, claim 1-20 of U.S. Patent No. 10510415. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 10762965, 11164633, 1087891, 10510415 anticipate the claimed elements of the instant application 17317215.
Here is comparison of claims with patent US # 10762965 for example:

Current Application # 17317215
US Pat # 10762965
For example:
Claim 1: 
A memory device, comprising: 
a layer stack having alternating conductor and insulator layers; and a first set of vertical structures and a second set of vertical structures extending vertically through the layer stack, wherein the first set of vertical structures and the second set of vertical structures comprise a plurality of first ends and a plurality of second ends, wherein the plurality of first ends and the plurality of second ends are located on opposite opposite sides of the layer stack.

Claim 1: 
A memory device, comprising: a substrate; one or more peripheral devices formed on the substrate; one or more interconnect layers disposed above the one or more peripheral devices and electrically coupled with the one or more peripheral devices; a semiconductor layer disposed over the one or more interconnect layers; a layer stack having alternating conductor and insulator layers disposed above the semiconductor layer; a plurality of structures a first set of conductive lines electrically coupled with a first set of the plurality of structures and with the one or more interconnect layers, the first set of conductive lines being vertically distanced from one end of the plurality of structures; and a second set of conductive lines electrically coupled with a second set of the plurality of structures different from the first set of the plurality of structures, the second set of conductive lines being vertically distanced from an opposite end of the plurality of structures.



Even though the claims at issue are not identical, they are not patentably distinct from each other. For example, the above limitation “the first set of conductive lines and the second set of conductive lines are located on opposite sides of the layer stack” in current application 157317215 and the limitation “the first set of conductive lines being vertically distanced from one end of the plurality of structures” and “the second set of conductive lines being vertically distanced from an opposite end of the plurality of structures” in US Pat # 10762975 are not identical where both conductive lines are vertically distanced and opposite side of structure or layer stack. So, overall scope of the claims are identical and not patentably distinct from each other. Similarly, overall scope of the claims are identical for US Pat # 11164633, 1087891, 10510415 and not patentably distinct from each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824